The petitioners, Oscar T. Keller and Cora Keller, his wife, and Donald B. McCall and Hattie Lou McCall, his wife, have filed in this court a petition for writ of cer-tiorari to review the order of the Circuit Court in and for Pinellas County, Florida, bearing date December 16, 1960, entered in the case of City of St. Petersburg, a municipal corporation, v. Fred Schottler, et al. Law No. 14,800 and for a writ of prohibition directed to the respondents and upon consideration, it is
Ordered that the said petition be and the same is hereby denied.